DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 4/28/2021 is acknowledged.
Amendment to the Specification is acknowledged, previous objection is withdrawn.
Claim 1 has been amended.
Claims 1-9 remain pending.

Response to Arguments
1.	Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. 

In the Remarks on pg. 5-6 of the Amendment, Applicant contends Ericson shows bit prioritization and related high priority bit FEC encoding based on the characteristics/nature of the data content and has nothing to do with noise immunity levels of multi-level QAM symbols, as claimed.
The Examiner respectfully disagrees.  As cited in the rejection, paragraph 29 of Ericson shows different LLR values of the symbols in a multi-level CPM/QAM signal are calculated based at least in part on SNR of each symbol.  As such, the LLR values in Ericson define different levels of immunity to the noise/SNR experienced by each symbol, thereby meeting a broadest reasonable interpretation of the contested claim language.  Therefore, the pending rejections are properly maintained.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson et al. (US20100091909A1), hereafter Ericson, in view of Bai et al. (USP 8780694B2), hereafter Bai.  
Regarding claim 1,
Ericson discloses a method of data transmission with Multi-Level Coding in which encoded and uncoded subsets of bits are selected in accordance with different levels of noise immunity in a multi-level QAM symbol such that encoded bits are mapped onto less immune bits of a QAM symbol and uncoded bits are mapped onto more immune bits of a QAM symbol (Fig. 5-6; paragraphs 4, 29, 39-42; different levels of error protection; FEC coded and uncoded bits of a frame with respect to SNR measurement/estimate) comprising performing a first transmission of a data block containing N signal samples with a bit portion of the data block encoded with a Forward Error Correction code (Fig. 3; FEC modulation 318 and encoding 216 of high priority bits while low priority bits are left uncoded), receiving the first transmission of the data block, performing demodulation of the signal samples and decoding the encoded bit portion of the received data block (Fig. 2, 4; demod 210 and decode 212), and making decisions on values of the uncoded bits of the received data block comprising demodulating the signal samples of the first transmission and calculating likelihood ratio metrics for the uncoded bits using the results of the decoding of the encoded bits and making decisions on values of the uncoded bits using the calculated likelihood ratio metrics for the uncoded bits (Fig. 3-4; paragraph 27-28, 40-41; demodulator forwards estimates of coded bits to generate estimates of the frame bits k (which includes low priority/uncoded bits); log likelihood ratio of each symbol in multi-level CPM scheme for FEC soft-decision decoding).
Ericson does not expressly show an Hybrid Automatic Repeat Request implementation comprising checking the received data block for errors and sending a retransmission request to the transmitter if errors are detected, performing the second transmission of the same data block upon receipt of a retransmission request, making decisions after reception of the second transmission of the data block, demodulating signal samples of the second transmission and calculating likelihood ratio metrics using the results of the decoding of the encoded bit portion through combination of the likelihood ratio metrics calculated for the first and the second transmissions of the data block and making decisions on values using the combined likelihood ratio metrics.
Bai discloses an Hybrid Automatic Repeat Request implementation comprising checking the received data block for errors and sending a retransmission request to the transmitter if errors are detected, performing the second transmission of the same data block upon receipt of a retransmission request (Background; Fig. 5, 350; Fig. 6, 440), making decisions after reception of the second transmission of the data block, Fig. 5, 360-370) and making decisions on values using the combined likelihood ratio metrics (i.e. Col. 4, lines 44-53; Col. 6, lines 34-52; iterative decoding of FEC-encoded transmissions and retransmissions).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Ericson by checking the received data block for errors and sending a retransmission request to the transmitter if errors are detected, performing the second transmission of the same data block upon receipt of a retransmission request, making decisions after reception of the second transmission of the data block, demodulating signal samples of the second transmission and calculating likelihood ratio metrics using the results of the decoding of the encoded bits through combination of the likelihood ratio metrics calculated for the first and the second transmissions of the data block and making decisions on values using the combined likelihood ratio metrics, as shown by Bai, thereby incrementally refining the a priori probability of data for the next iteration in soft-output convergence decoders.
Regarding claim 2,
Ericson and Bai discloses the first and the second transmissions of the data block are two consecutive transmissions in a sequence of two or more transmissions of the same data block (Bai: i.e. Fig. 5, 350-370; Col. 4, lines 44-53; Col. 6, lines 34-52; iterative decoding of FEC-encoded transmissions and retransmissions).  See motivation above.
Regarding claim 3,
Ericson discloses likelihood ratio metrics for the encoded and uncoded bits are calculated in the logarithmic scale (paragraph 27-28, 40-41; demodulator forwards estimates of coded bits to generate estimates of the frame bits k (which includes low priority/uncoded bits) with log likelihood ratio of each symbol in multi-level CPM scheme for FEC soft-decision decoding).
Regarding claim 4,
Ericson discloses piecewise linear approximation is used to calculate the likelihood ratio metrics in the logarithmic scale as a function of a received signal sample (i.e. Fig. 5).
Regarding claim 6,
Ericson and Bai discloses making decisions on the values of uncoded bits includes determining a sign of a likelihood ratio metric in the logarithmic scale (Ericson: paragraph 28; Bai: Col. 6, line 44).  See motivation above.
Regarding claim 9,
Ericson and Bai disclose Low-Density Parity Check code is used to encode the bits (Bai: Col. 6, lines 34-36).  See motivation above.
5 is rejected under 35 U.S.C. 103 as being unpatentable over Ericson and Bai as applied to claim 3 above, and further in view of Xhafa et al. (US20090031185A1), hereafter Xhafa.

Regarding claim 5,
Ericson and Bai do not expressly show a basis on algebraic addition in the combination of likelihood ratio metrics in the logarithmic scale.
Xhafa discloses analogous HARQ/FEC implementation using LDPC codes in which LLR of previous transmissions is reused together/algebraically added with LLR values of the current transmission (i.e. paragraph 5, 26, 30; Fig. 1, 2, 11).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Ericson by using algebraic addition as a basis for likelihood ratio metrics in the logarithmic scale, as shown by Xhafa, to increase the probability of successful decoding.



7 is rejected under 35 U.S.C. 103 as being unpatentable over Ericson and Bai as applied to claim 1 above, and further in view of Fonseka et al. (USP 9564927B2), hereafter Fonseka.

Regarding claim 7,  
Ericson and Bai do not expressly show using of Ungerboeck modulation.
However, Fonseka discloses constrained interleaving for 5G networks including  mapping rules according to Ungerboeck trellis coded modulation (i.e. Col. 63-64, lines 45-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Ericson and Bai by using Ungerboeck modulation, as shown by Fonseka, thereby providing improved performance over fading channels.






8 is rejected under 35 U.S.C. 103 as being unpatentable over Ericson and Bai as applied to claim 1 above, and further in view of Myung et al. (USP 9705640B2), hereafter Myung.

Regarding claim 8,  
Ericson and Bai do not expressly show block code is used to encode bits such that encoded bits of a data block are divided into equal groups which are encoded and decoded independently.
Myung discloses analogous FEC encoding/decoding in which block code is used to encode bits such that encoded bits of a data block are divided into equal groups (i.e. regions) which are encoded and decoded independently (i.e. Fig. 5, 12-17; Col. 7-8, lines 49-10; Col. 18-19, lines 1-32).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Ericson and Bai by using block code to encode bits such that encoded bits of a data block are divided into equal groups which are encoded and decoded independently, as shown by Myung, thereby reducing the number of encoding symbols and improving error correction capability.




Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




                                                                                                                                                                                      
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477